Hornblower, C. J.,
delivered the opinion of the court.
These objections are not well taken. It is true, the Common Pleas had no jurisdiction of the appeal, unless an affidavit pursuant to the statute had been made and filed with the justice, and sent up by him with the other papers in tiie canse. But this had been done; and the court upon legal and satisfactory evidence of that fact, and that the affidavit had since been lost or destroyed, did right in permitting a new one to be substituted in its place. Nor was it necessary that all four of the appellants should join in the affidavit. If made by one or more of them, it was sufficient. The statute says, “theparty demanding an appeal, shall file with the justice, an affidavit made, by the said party” &c. The word “party’ it is true, comprehends all the persons, who are plaintiffs or defendants in a cause; anda literal compliance with it, .might require all the appellants to unite in one affidavit. But this would be an unreasonably strict construction. The object of the statute is to prevent vexatious and dilatory appeals; and this is sufficiently guarded against, by requiring the affidavit of any one of several appellants. It would not only be extremely inconvenient, but sometimes impossible to get all the appellants congregated for the purpose of making the necessary affidavit. In 2 Green’s R. 440, we held that the affidavit of the President of a Corporation, was sufficient to sustain an appeal by the Corporation: and appeal and certiorari bonds, although *435required by statute, to be entered into by the “ party,” have always been held sufficient if executed by third persons, as sureties for the parties.
All the judges concurred.
Judgment affirmed.